

Exhibit 10.5
CHICO’S FAS, INC.
2020 OMNIBUS STOCK AND INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
EMPLOYEE
This Restricted Stock Agreement (this “Restricted Stock Agreement”) is effective
as of the Grant/Award Date indicated on the Appendix hereto (the “Grant Date”),
and is entered into between Chico’s FAS, Inc., a Florida corporation (the
“Company”), and the Participant named in the Appendix hereto (the “Employee”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Company’s 2020 Omnibus Stock and Incentive Plan, as amended from time to
time (the “Plan”), the terms of which are hereby incorporated by reference and
made a part of this Restricted Stock Agreement. All references to specified
paragraphs pertain to paragraphs of this Restricted Stock Agreement unless
otherwise specifically provided. The Human Resources, Compensation and Benefits
Committee of the Board of Directors of the Company (the “Committee”) or its
delegee approved this Restricted Stock grant pursuant to the Plan, provided that
the Employee continues to be employed as an employee of the Company on the Grant
Date.
In consideration of the mutual promises set forth below, the parties hereto
agree as follows:
1.Grant of Restricted Stock. The Company hereby grants to the Employee all
right, title and interest in the record and beneficial ownership of the number
of shares of common stock, $.01 par value per share, of the Company (“Common
Stock”) indicated on the Appendix hereto subject to the provisions of this
Restricted Stock Agreement (the “Restricted Stock”). The Restricted Stock is
granted pursuant to the Plan and is subject to the provisions of the Plan, as
well as the provisions of this Restricted Stock Agreement. The Employee agrees
to be bound by all of the terms, provisions, conditions and limitations of the
Plan and this Restricted Stock Agreement. To the extent the terms of the Plan
and this Restricted Stock Agreement are in conflict, the terms of the Plan shall
govern.
2.    No Transfer of Nonvested Shares. During the period that any shares of
Restricted Stock are nonvested under this Restricted Stock Agreement, such
nonvested shares shall not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, other than by will, the laws of descent and
distribution, by qualified domestic relations order or as expressly provided in
Paragraph 3 or pursuant to a beneficiary designation made under the Plan. No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities, or torts of the Employee.
3.    Custody of Restricted Stock. The shares of Restricted Stock will be issued
in the name of the Employee and delivered electronically to the Plan
Administrator as escrow agent (the “Escrow Agent”), and will not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered unless and
until the expiration of the applicable Restriction Period set forth in Paragraph
5 or the occurrence of any of the events contemplated by Paragraphs 6 or 7.
Notwithstanding the foregoing, while such restrictions remain in effect, the
Employee may transfer the shares of Restricted Stock to a trust created by such
Employee for the benefit of the Employee and the







--------------------------------------------------------------------------------




Employee’s family as part of the Employee’s estate planning program, provided
that prior to any such transfer, (a) the Employee must submit to the Company a
legal opinion of the Employee’s counsel, satisfactory to the Committee, or its
delegee, that the transfer to such trust and the holdings of the shares of
Restricted Stock by such trust shall have no adverse tax or securities law
consequences for the Company and (b) the trust must execute and deliver to the
Company a joinder to this Restricted Stock Agreement, satisfactory to the
Committee, or its delegee, which shall, among other things, acknowledge the
terms of the grant of the Restricted Stock and the restrictions on transfer of
the shares of Restricted Stock imposed and established pursuant to the terms of
this Restricted Stock Agreement and the Plan, and the trust must continue the
deposit of the shares of Restricted Stock with the Escrow Agent and deposit with
the Escrow Agent a stock power endorsed in blank by the trustee on behalf of the
trust. The Company may instruct the transfer agent for its Common Stock to
reflect in its records the restrictions on transfer set forth in this Restricted
Stock Agreement and the Plan. No shares of Restricted Stock will be delivered by
the Escrow Agent to the Employee as provided in Paragraph 9 unless and until the
shares of Restricted Stock have vested and all other terms and conditions in
this Restricted Stock Agreement and the Plan have been satisfied.
4.    Risk of Forfeiture. Subject to Paragraphs 6 and 7, upon termination of
employment (as defined in Paragraph 8) prior to the last day of a Restriction
Period, the Employee shall forfeit the Restricted Stock that would otherwise
have vested at the end of said Restriction Period. The Employee hereby appoints
the Escrow Agent with full power of substitution, as the Employee’s true and
lawful attorney-in-fact with irrevocable power and authority in the name and on
behalf of the Employee, to take any action and execute all documents and
instruments, including, without limitation, stock powers which may be necessary
to electronically transfer such nonvested shares of Restricted Stock to the
Company upon such forfeiture.
5.    Vesting Dates. Subject to the forfeiture and accelerated vesting
provisions in Paragraphs 6 and 7, the restrictions applicable to the Restricted
Stock will lapse in accordance with the following Restriction Periods, as shown
in the Vesting Schedule indicated on the Appendix hereto: (i) the restrictions
as to one-third of the Restricted Stock will lapse on the first anniversary of
the Grant Date; (ii) the restrictions as to an additional one-third of the
Restricted Stock will lapse on the second anniversary of the Grant Date; and
(iii) the restrictions as to the remaining one-third of the Restricted Stock
will lapse on the third anniversary of the Grant Date. The restrictions
applicable to the Restricted Stock will lapse only in whole share increments,
with any fractional shares being combined and included with the third tranche if
the combined fractional shares equal one (1) share but included one (1) share
each with the second tranche and third tranche if the combined fractional shares
equal two (2) shares.
6.    Termination of Employment. The Employee’s voluntary or involuntary
termination of employment (as determined under Paragraph 8) shall affect the
Employee’s rights under this Restricted Stock Agreement as follows:
a.    Voluntary Termination or Termination for Cause. If, other than as
specified below, the Employee voluntarily terminates employment with the Company
or the Employee’s employment is terminated by the Company for Cause prior to the
last day of a Restriction Period, then the


2



--------------------------------------------------------------------------------




Employee shall forfeit all nonvested Restricted Stock. For purposes of this
Restricted Stock Agreement, “Cause” shall mean:
(i)    If the Employee has an Employment Agreement (as defined in Paragraph
27(b)) in effect on the Grant Date that defines Cause, Cause as defined in the
Employment Agreement; or
(ii)    If the Employee does not have an Employment Agreement in effect on the
Grant Date or such Employment Agreement does not define Cause, the Employee’s
engaging in any of the following conduct:
(A)
Conduct resulting in a conviction of, or entering a plea of no contest to, any
felony;

(B)
Conduct resulting in a conviction of, or entering a plea of no contest to, any
crime related to employment, but specifically excluding traffic offenses;

(C)
Continued neglect, gross negligence, or willful misconduct by the Employee in
the performance of the Employee’s duties, which has a material adverse effect on
the Company or its subsidiaries;

(D)
Willful failure to take actions permitted by law and necessary to implement the
policies of the Company or its subsidiaries as such policies have been
communicated to the Employee;

(E)
Material breach of the terms of this Restricted Stock Agreement, including but
not limited to Paragraphs 13 through 18 herein; or

(F)
Drug or alcohol abuse to the extent that such abuse has an obvious and material
adverse effect on the Company or its subsidiaries or upon the Employee’s ability
to perform his or her duties and responsibilities.

b.    Involuntary Termination without Cause. Unless Paragraph 7(c) applies, if
the Employee’s employment is terminated by the Company without Cause prior to
the last day of a Restriction Period, then the Employee shall forfeit all
nonvested Restricted Stock under this Restricted Stock Agreement. The Committee,
or its delegee, as applicable, shall retain the authority to accelerate vesting
of all or a portion of this Award in its discretion.
7.    Retirement, Death or Disability, or Change in Control. The Employee’s
Retirement, or death or Disability, or a Change in Control, shall affect the
Employee’s rights under this Restricted Stock Agreement as follows:
a.    Retirement. If the Employee’s employment with the Company is terminated by
Retirement prior to the last day of a Restriction Period, then as of the
Termination Date, such number of shares of nonvested Restricted Stock equal to
the Accelerated Portion shall fully vest, all restrictions (other than those
described in Paragraph 12) applicable to the Accelerated Portion of the
nonvested Restricted Stock shall terminate, the Company shall release from
escrow or trust and


3



--------------------------------------------------------------------------------




shall deliver the Accelerated Portion of the nonvested Restricted Stock as
provided under Paragraph 9 and the Employee shall forfeit all nonvested
Restricted Stock in excess of the Accelerated Portion. For these purposes, the
“Accelerated Portion” shall equal the number of shares of nonvested Restricted
Stock which is the product of (i) a fraction, the numerator of which is the
number of months (which may not be a whole number) elapsed beginning on the
Grant Date and ending on the Termination Date and the denominator of which is
the total number of months beginning on the Grant Date and ending on the last
day of the last Restriction Period, multiplied by (ii) the total number of
shares of nonvested Restricted Stock immediately prior to the Termination Date.
For these purposes, the Employee’s position as an employee of the Company will
not be considered to be terminated by “Retirement” unless prior to the
Termination Date (i) the Employee provides written notice to the Company of
intent to formally retire; (ii) the Employee has reached age 55; (iii) the
Employee’s combined age and years of service with the Company as an employee is
equal to 65 or greater; and (iv) the Committee or its delegee approves the
Employee’s termination as a “Retirement” for purposes of this Restricted Stock
Agreement, which approval is in the sole discretion of the Committee, or its
delegee, as applicable.
b.    Death or Disability. If the Employee’s employment by the Company is
terminated by death or due to a Disability prior to the last day of a
Restriction Period, then all nonvested Restricted Stock shall fully vest and all
restrictions (other than those described in Paragraph 12) applicable to such
Restricted Stock shall terminate. For purposes of this Restricted Stock
Agreement, Disability shall mean that the Employee was approved for a disability
benefit under the Company’s long-term disability plan. If the Employee is not
then covered by the Company’s disability insurance program, the Employee’s
Disability status shall be determined using the same criteria and by the same
persons as provided in the Company’s disability insurance program, in
consultation with the Committee as needed.
c.    Change in Control. If a Change in Control shall occur prior to the last
day of a Restriction Period, then all nonvested Restricted Stock shall fully
vest, all restrictions (other than those described in Paragraph 12) applicable
to such Restricted Stock shall terminate and the Company shall release from
escrow or trust and shall deliver to the Employee all shares of the Restricted
Stock, as provided in Paragraph 9, but only if either: (i) the successor company
does not assume, convert, continue, or otherwise replace the Restricted Stock on
proportionate and equitable terms or (ii) if the successor company does assume,
convert, continue, or otherwise replace the Restricted Stock on proportionate
and equitable terms and the Employee is terminated without Cause on or within
twenty-four (24) months after the Change in Control.
8.    Definition of Employment and Termination Date. For purposes of this
Restricted Stock Agreement, “employment” means employment by the Company and/or
its subsidiary (as “subsidiary” is defined under the Plan). “Termination Date”
means the date upon which the Employee is separated from employment, whether
voluntary or involuntary. Neither the transfer of the Employee from employment
by the Company to employment by a subsidiary, nor the transfer of the Employee
from employment by a subsidiary to employment by the Company, nor the transfer
of the Employee from employment by a subsidiary to employment by another
subsidiary shall be deemed to be a termination of employment of the Employee.
Furthermore, except as required in Paragraph 23 (related to a permanent
reduction in hours), in no event shall employment be deemed


4



--------------------------------------------------------------------------------




terminated under this Restricted Stock Agreement unless and until the Employee’s
employment by the Company, to the extent applicable, and each of its
subsidiaries, to the extent applicable, is terminated such that the Employee is
no longer employed by the Company or any of its subsidiaries. Moreover, the
employment of the Employee shall not be deemed to have been terminated because
of absence from active employment on account of temporary illness or during
authorized vacation or during temporary leaves of absence from active employment
granted by the Company or a subsidiary for reasons of professional advancement,
education, health, or government service, or during military leave for any
period if the Employee returns to active employment within ninety (90) days
after the termination of military leave, or during any period required to be
treated as a leave of absence by virtue of any valid law or agreement. Subject
to the requirements of Section 409A (as defined in Paragraph 23) to the extent
applicable, the Committee’s (or its delegee’s) determination in good faith
regarding whether a termination of employment of any type or Disability has
occurred shall be conclusive and determinative. To the extent applicable, the
provisions of this Paragraph 8 shall be subject to the provisions of Paragraph
23 for purposes of determining time of payment of a 409A benefit (as defined in
Paragraph 23).
9.    Issuance and Delivery of Shares; Ownership Rights.
a.     Issuance and Delivery of Shares. Once vested, the shares of vested
Restricted Stock will be delivered to the Employee via electronic delivery to
the Employee’s account with the Company’s stock plan administrator and will be
freely transferable by the Employee. The Committee may change the procedure for
issuance and delivery of shares of vested Restricted Stock at any time.
Notwithstanding any other provision of this Restricted Stock Agreement, the
issuance and delivery of the shares of Common Stock under this Paragraph 9 shall
be subject to the requirements of Paragraph 12, including restrictions on
transfer as provided therein to the extent applicable.
b.    Ownership Rights and Stock Dividends. During the Restriction Period, the
Employee may exercise full voting rights with respect to the Restricted Stock.
Subject to Paragraph 12, during the Restriction Period, all dividends and other
distributions with respect to the Restricted Stock that are paid in Common Stock
or other securities of the Company shall be (i) issued in the name of the
Employee and delivered electronically to the Escrow Agent, (ii) subject to the
same restrictions on transferability, forfeiture, vesting (including pro-rata
vesting), and withholding provisions as the Restricted Stock with respect to
which they were paid and (iii) delivered via electronic delivery to the
Employee’s account with the Company’s stock plan administrator and become freely
transferable by the Employee when and only to the extent the underlying shares
of Restricted Stock have vested.
c.    Cash Dividends. During the Restriction Period, if the Employee is employed
on the record date for any cash dividends declared on the Common Stock, such
cash dividends payable with respect to the Restricted Stock (the “Cash
Dividends”) shall be accumulated and held by the Company until payable or
forfeited pursuant hereto. No interest shall accrue on the Cash Dividends or
otherwise be paid for the holding period. The Cash Dividends shall be subject to
the same restrictions on transferability, forfeiture, vesting (including
pro-rata vesting), and withholding provisions as the Restricted Stock with
respect to which they were paid. Payment of the Cash Dividends shall be made on
the applicable Vesting Date in Paragraph 5 (determined using the same


5



--------------------------------------------------------------------------------




rounding provisions as provided in Paragraph 5), subject to pro-rata or full
accelerated vesting or forfeiture and accelerated earlier payment (to the extent
vested) upon a Termination Date that occurs before a Vesting Date in the event
vesting of the Restricted Stock is accelerated under Paragraph 6(b) or Paragraph
7, and also subject to any delay in payment required by Section 409A (as
described in Paragraph 23).
d.    Limits on Obligations. No interest shall accrue or otherwise be due in the
event the Company delays the payment of the Cash Dividends beyond the holding
period for administrative reasons. Any delay shall be in accordance with the
requirements of Code Section 409A to the extent applicable. However, the Company
shall not be liable to the Employee or any successor in interest for damages
relating to any delays in issuing or delivering the shares via electronic
delivery or in payment of Cash Dividends to the Employee or any successor in
interest, or any mistakes or errors in the issuance or delivery of the shares or
in payment or delivery of shares or cash amounts payable under this Restricted
Stock Agreement.
10.    Reorganization of Company and Subsidiaries. The existence of this
Restricted Stock Agreement shall not affect in any way the right or power of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Restricted Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
11.    Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, reverse stock splits,
combinations of shares, recapitalizations, mergers, consolidations,
reorganizations, liquidations, issuances of rights or warrants and similar
transactions or events involving the Company (each a “Recapitalization Event”),
then for all purposes references herein to Common Stock or to Restricted Stock
shall mean and include all securities or other property (other than cash) that
holders of Common Stock of the Company are entitled to receive in respect of
Common Stock by reason of each successive Recapitalization Event, which
securities or other property (other than cash) shall be treated in the same
manner and shall be subject to the same restrictions as the underlying
Restricted Stock.
12.    Certain Restrictions. By accepting the Restricted Stock, the Employee
agrees that if at the time of delivery of the shares of Restricted Stock issued
hereunder any sale of such shares is not covered by an effective registration
statement filed under the Securities Act of 1933 (the “Act”), the Employee will
acquire the Restricted Stock for the Employee’s own account and without a view
to resale or distribution in violation of the Act or any other securities law,
and upon any such acquisition the Employee will enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with the Act or any other securities law or with this
Restricted Stock Agreement.
13.    Confidential Information.


6



--------------------------------------------------------------------------------




a.    Nondisclosure and Non-use. By accepting the Restricted Stock, the Employee
covenants and agrees that both during the Employee’s employment with the Company
and thereafter, the Employee (i) shall exercise the utmost diligence to protect
and safeguard the Confidential Information of the Company and its Affiliates;
(ii) shall not disclose to any third party any Confidential Information, except
as may be required by the Company in the course of the Employee’s employment or
by law; and (iii) shall not use, directly or indirectly, for the Employee’s own
benefit or for the benefit of another, any Confidential Information. The
Employee acknowledges that Confidential Information has been and will be
developed and acquired by the Company and its Affiliates by means of substantial
expense and effort, that the Confidential Information is a valuable proprietary
asset of the Company’s and its Affiliates’ business, and that its disclosure
would cause substantial and irreparable injury to the Company’s and its
Affiliates’ business. For purposes of this Restricted Stock Agreement,
“Affiliate” shall mean any entity controlling, controlled by, or under common
control of, the Company.
b.    Definition of Confidential Information. For purposes of this Restricted
Stock Agreement, “Confidential Information” means all information of a
confidential or proprietary nature, whether or not specifically labeled or
identified as “confidential,” in any form or medium, that is or was disclosed
to, or developed or learned by, the Employee in connection with the Employee’s
past, present or future employment with the Company and that relates to the
business, products, services, research or development of any of the Company or
its Affiliates or their suppliers, distributors or customers. Confidential
Information includes, but is not limited to, the following: (i) internal
business information (including, but not limited to, information relating to
strategic plans and practices, business, training, marketing, promotional and
sales plans and practices, cost, rate and pricing structures, accounting and
business methods); (ii) identities of, individual requirements of, specific
contractual arrangements with, and information about, any of the Company’s, or
any of its Affiliates’, suppliers, distributors and customers and their
confidential information; (iii) trade secrets, know-how, compilations of data
and analyses, techniques, systems, formulae, research, records, reports,
manuals, documentation, models, data and data bases relating thereto; (iv)
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable); and (v) other information or thing that has economic value, actual
or potential, from not being generally known to or not being readily
ascertainable by proper means by other persons. Nothing in this Restricted Stock
Agreement prohibits the Employee from reporting an event that the Employee
reasonably and in good faith believes is a violation of law to the relevant
law-enforcement agency (such as the Securities and Exchange Commission, Equal
Employment Opportunity Commission, or Department of Labor), or from cooperating
in an investigation conducted by such government agency. The Employee is hereby
provided notice that under the 2016 Defend Trade Secrets Act (DTSA): (1) no
individual will be held criminally or civilly liable under federal or state
trade secret law for disclosure of a trade secret (as defined under the DTSA)
that: (A) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and made solely for
the purpose of reporting or investigating a suspected violation of law; or, (B)
is made in a complaint or other


7



--------------------------------------------------------------------------------




document filed in a lawsuit or other proceeding, if such filing is made under
seal so that it is not made public; and, (2) an individual who pursues a lawsuit
for retaliation by an employer for reporting a suspected violation of the law
may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except as permitted by court order.
c.    Not Confidential Information. Confidential Information shall not include
information that the Employee can demonstrate: (i) is publicly known through no
wrongful act or breach of obligation of confidentiality; (ii) was rightfully
received by the Employee from a third party without a breach of any obligation
of confidentiality by such third party; or (iii) was known to the Employee on a
non-confidential basis prior to the Employee’s employment with the Company.
d.    Presumption of Confidentiality. In any judicial proceeding, it will be
presumed that the Confidential Information constitutes protectable trade secrets
and the Employee will bear the burden of proving that any Confidential
Information is publicly or rightfully known by the Employee.
e.    Return of Confidential Information and Materials. The Employee agrees to
return to the Company either before or immediately upon the termination of the
Employee’s employment with the Company any and all information, materials or
equipment which constitutes, contains, or in any way relates to the Confidential
Information and any other document, equipment or materials of any kind relating
in any way to the business of the Company in the possession, custody or control
of the Employee which was obtained by the Employee during the course of or as a
result of the Employee’s employment with the Company whether confidential or
not, including, but without limitation, any copies thereof which may have been
made by or for the Employee. The Employee shall also provide the Company, if
requested to do so, the name of the new employer of the Employee and the Company
shall have the right to advise any subsequent employer of the Employee’s
obligations hereunder.
14.    Non-Competition. By accepting the Restricted Stock, the Employee
covenants and agrees that during the term of the Employee’s employment with the
Company and for a twelve (12) month period [six (6) month period for Vice
Presidents and below] [twenty-four (24) month period in the case of the Chief
Executive Officer] immediately after the Termination Date (the “Restricted
Period”), the Employee will not, directly or indirectly, perform any job, task,
function, skill, or responsibility for a Competing Business that the Employee
has provided for the Company (and/or its Affiliates) within the twelve (12)
month period immediately preceding the Termination Date within the Restricted
Territory. For purposes of this Restricted Stock Agreement, a “Competing
Business” shall mean any direct competitor of the Company which, in general,
means a specialty retailer of: (i) better women’s intimate apparel, sleepwear
and bath and body products; or (ii) better women’s apparel whose target
customers are 35 years of age or older and have an annual household income of
$75,000 or more. Competing Business includes, but is not limited to: The J. Jill
Group,


8



--------------------------------------------------------------------------------




Inc., L Brands, Inc., Soft Surroundings Holdings, LLC, The Talbots, Inc., GAP,
Inc., Victoria’s Secret Stores, Inc., and Ascena Retail Group, Inc. For purposes
of this Restricted Stock Agreement, the “Restricted Territory” means where the
Company’s products are marketed as of the Termination Date.




This covenant on the part of the Employee shall be construed as an agreement
independent of any other provision of this Restricted Stock Agreement; and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Restricted Stock Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of this covenant. The
Employee expressly agrees that the restrictions of this Paragraph 14 will not
prevent the Employee from otherwise obtaining gainful employment upon
termination of the Employee’s employment with the Company as of the Termination
Date and acknowledges that these restrictions are reasonable consideration for
the grant of the Restricted Stock hereunder.
15.    Non-solicitation of Customers, Suppliers, and Business Associates. By
accepting the Restricted Stock, the Employee agrees that for a period of two (2)
years after the Termination Date, the Employee shall not directly or indirectly
induce, solicit or encourage any customer, supplier or other business associate
of the Company or an Affiliate to terminate or alter its relationship with the
Company or Affiliate, or introduce, offer or sell to or for any customer or
business associate, any products or services that compete with a Company
product, service, marketing item, or other item which presently exists, or which
was under development or active consideration during the Employee’s employment
with the Company.
16.    Non-solicitation of Employees. By accepting the Restricted Stock, the
Employee agrees that for a period of two (2) years after the Termination Date,
the Employee shall not, directly or indirectly, induce, solicit or encourage any
employee of the Company or its Affiliates to terminate or alter his or her
relationship with the Company or its Affiliates.
17.    Non-Disparagement. By accepting the Restricted Stock, the Employee
covenants and agrees that both during the Employee’s employment with the Company
and thereafter, the Employee shall not, directly or indirectly, disparage the
Company, or its successors, corporate affiliates, assigns, officers, directors,
shareholders, attorneys, employees, agents, trustees, representatives, or
insurers. Such prohibited disparagement shall include communicating or
disclosing any information or communications to anyone or any entity which is
intended to or has the effect of having any negative impact on the Company, its
business or reputation in the marketplace or otherwise.
18.    Reasonable Cooperation. By accepting the Restricted Stock, the Employee
acknowledges and agrees that, during the course of the Employee’s employment
with the Company, the Employee will be involved in, and may have information or
knowledge of, business matters that may become the subject of legal action,
including threatened litigation, investigations, administrative proceedings,
hearings or disputes. As such, upon reasonable notice, both during the
Employee’s employment with the Company and thereafter, the Employee agrees to
cooperate fully with any investigation into, defense or prosecution of, or other
involvement in, claims to which the


9



--------------------------------------------------------------------------------




Employee has personal and relevant knowledge that are or may be made by or
against the Company. This agreement to cooperate includes talking to or meeting
with such persons at times and in such places as the Company and the Employee
reasonably agree to, as well as giving truthful evidence and truthful testimony.
The Company shall reimburse the Employee for reasonable out-of-pocket expenses
actually incurred in connection with such assistance. The Employee also promises
to notify the Company within five (5) days if the Employee is subpoenaed or
contacted by a third party seeking information about Company activities.
19.    Noncompliance Reporting. By accepting the Restricted Stock, the Employee
agrees that if, at any time, the Employee learns of information suggesting
conduct by an officer or employee of the Company (including of the Company’s
subsidiaries) or a member of the Company’s Board of Directors that is unlawful,
unethical, or constitutes a material violation of any Company policy, regardless
of the source of such information, the Employee will report promptly such
information to the Company through any of the Company’s internal mechanisms
available for the reporting of such conduct such as, for instance, the Company’s
Ethics and Compliance Hotline. Nothing in this Restricted Stock Agreement is
intended to or will be used in any way to limit the Employee’s rights to
communicate with a government agency, as provided for, protected under or
warranted by applicable law.
20.    Amendment and Termination. No amendment or termination of this Restricted
Stock Agreement which would materially impair the rights of the Employee shall
be made by the Board of Directors, the Committee, its delegee or the Plan
Administrator at any time without the written consent of the Employee. No
amendment or termination of the Plan will materially adversely affect the right,
title and interest of the Employee under this Restricted Stock Agreement or to
the Restricted Stock granted hereunder without the written consent of the
Employee.
21.    No Guarantee of Employment. This Restricted Stock Agreement shall not
confer upon the Employee any right with respect to continuance of employment or
other service with the Company or any subsidiary, nor shall it interfere in any
way with any right the Company or any subsidiary would otherwise have to
terminate such Employee’s employment or other service at any time.
22.    Withholding of Taxes. The Company shall have the right to (i) make
deductions from the number of shares of Restricted Stock otherwise deliverable
upon satisfaction of the conditions precedent under this Restricted Stock
Agreement, and deductions from cash amounts payable under this Restricted Stock
Agreement, in an amount sufficient to satisfy withholding of any U.S. or
Canadian federal, state, or local taxes required by law, or (ii) take such other
action as may be necessary or appropriate to satisfy any such tax withholding
obligations, provided, in any event, the Company shall withhold only the minimum
amount necessary to satisfy applicable statutory withholding requirements in a
manner compliant with Section 409A, if applicable, unless the Employee has
elected to have an additional amount (up to the maximum allowed by law) except
that any such election shall not apply to the extent prohibited by Section 409A,
if applicable.
23.    Other Tax Provisions.


10



--------------------------------------------------------------------------------




a.    Section 409A and 409A Benefit. It is intended that any right or benefit
which is provided pursuant to or in connection with this Award which is
considered to be nonqualified deferred compensation subject to Section 409A
(“Section 409A”) of the Internal Revenue Code (a “409A benefit”) shall be
provided and paid in a manner, and at such time (i.e., at the applicable payment
event described herein if a Section 409A payment event or otherwise at the first
Section 409A payment event thereafter consisting of a fixed time (here, the
applicable Vesting Date), a Section 409A separation from service (as described
below), or a Section 409A Change in Control (as described below) and including,
in the discretion of the Committee or its delegee, any applicable Section 409A
de minimis limited cashout payment permitted under Treasury Reg. Section
1.409A-3(j)(4)(v)) and in such form, as complies with the applicable
requirements of Section 409A to avoid the unfavorable tax consequences provided
therein for non-compliance. Consequently, this Restricted Stock Agreement is
intended to be administered, interpreted and construed in accordance with the
applicable requirements of Section 409A and, with regard to any 409A benefit and
notwithstanding any other provision of this Restricted Stock Agreement, the
provisions of Paragraph 23 shall apply. Notwithstanding the foregoing, the
Employee and his or her successor in interest shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
the Employee or his or her successor in interest in connection with this
Restricted Stock Agreement (including any taxes and penalties under Section
409A); and neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold the Employee or his or her successor
in interest harmless from any or all of such taxes or penalties.
b.    No Offset and Separate Payments. Except as permitted under Section 409A,
any 409A benefit payable to the Employee or for his or her benefit may not be
reduced by, or offset against, any amount owing by the Employee to the Company
or any of its affiliates. For purposes of determining the application of, and
compliance with, Section 409A, Restricted Stock, stock dividends and cash
dividends shall be treated as a separate payment and, to the extent paid in
installments, each installment shall be considered a separate payment.
c.    Change in Control. To the extent that entitlement to payment of any 409A
benefit occurs due to a Change in Control, then the provisions of this Paragraph
23(c) apply with regard to the timing of payment (but not vesting) of the 409A
benefit. If a Change in Control shall occur prior to the applicable Vesting Date
and the successor company does not assume, convert, continue, or otherwise
replace the Restricted Stock on proportionate and equitable terms, then the 409A
benefit shall be paid no later than thirty (30) days after the date of the
Change in Control pursuant to and in accordance with the requirements of
Treasury Regulations 1.409A-3(j)(4)(ix)(B) (related to termination of all
similar plans and agreements subject to Section 409A). If a Change in Control
shall occur prior to the applicable Vesting Date and the successor company does
assume, convert, continue or otherwise replace the Restricted Stock on
proportionate and equitable terms, but prior to the applicable Vesting Date, the
Company terminates the Employee’s employment other than for Cause or the
Employee’s employment with the Company is terminated by Retirement within
twenty-four (24) months after the Change in Control, then the 409A benefit shall
be paid on the Termination Date, subject to the provisions in Paragraph 23(d).
For a 409A benefit only, to be a Change in Control under this Restricted Stock
Agreement, the Change in Control must meet the requirements of Treasury
Regulations 1.409A-3(i)(5) (a “Section 409A Change in Control”). The above shall


11



--------------------------------------------------------------------------------




only govern the payment timing of a 409A benefit (to the extent vested) and
shall not impact the vesting of the 409A benefit (which shall be governed by
Paragraphs 5 through 7).
d.    Separation from Service and Six-Month Delay Period. To the extent that
entitlement to payment of any 409A benefit occurs due to termination of
employment, the terms “termination of employment” or “termination date” shall be
read to mean “separation from service” (within the meaning of Section 409A and
as applicable to the Company and its affiliates). Where entitlement to payment
occurs by reason of such termination of employment and the Employee is a
“specified employee” (within the meaning of Section 409A, as applicable to the
Company and its affiliates and using the identification methodology selected by
the Company from time to time in accordance with Section 409A) on the date of
his or her “separation from service”, then payment of such 409A benefit shall be
delayed (without interest) until the first business day after the end of the
six-month delay period required under Section 409A or, if earlier, after the
Employee’s death. A “separation from service” shall occur where it is reasonably
anticipated that no further services will be performed after that date or that
the level of bona fide services the Employee will perform after that date
(whether as an employee or independent contractor of the Company or an
affiliate) will permanently decrease to less than twenty percent (20%) of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period.  Continued services solely as a director of the
Company or an affiliate shall not prevent a separation from service from
occurring by the Employee as permitted by Section 409A.
e.    Discretion. In the event a 409A benefit is payable over a period of time
(such as within thirty (30) days after a Change in Control), the date of payment
shall be determined by the Company in its sole discretion.
f.    No Guarantee of Tax Consequences. Neither the Company nor any affiliate
nor any successor nor the Plan Administrator nor the Committee nor any delegee
makes any commitment or guarantee that any federal or state or other tax
treatment will apply or be available to any person eligible for benefits under
this Restricted Stock Agreement.
24.    Entire Agreement. This Restricted Stock Agreement constitutes and
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes any prior or contemporaneous oral or written
agreements.
25.    Severability. In the event that any provision of this Restricted Stock
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Agreement and this Restricted Stock
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
26.    Governing Law. This Restricted Stock Agreement shall be construed in
accordance with the laws of the State of Florida to the extent federal law does
not supersede and preempt Florida law.


12



--------------------------------------------------------------------------------




27.    Miscellaneous Provisions.
a.    Not a Part of Salary. The grant of this Restricted Stock is not intended
to be a part of the salary of the Employee.
b.    Conflicts with Any Employment Agreement. Notwithstanding Paragraph 24
above, if the Employee has an employment or change in control agreement with the
Company or any of its subsidiaries (an “Employment Agreement”) which contains
different or additional provisions relating to vesting of restricted stock
awards, or otherwise conflicts with the terms of this Restricted Stock
Agreement, the provisions of the Employment Agreement shall govern except to the
extent compliance with such provision would result in a violation of Section
409A.
c.    Independent Covenants. The Employee acknowledges that the promises set
forth herein by either party are independent of each other and are independent
of any other provision in any other agreement between the Employee and the
Company and the existence of any claim or cause of action the Employee may have
against the Company shall not constitute a defense to enforcement of the
Employee’s promises herein. To the extent the topic of any restrictive covenant
in Paragraphs 14 through 17 is addressed in an enforceable restrictive covenant
agreement between the Employee and the Company, whether effective before or
after this Restricted Stock Agreement (the “Restrictive Covenant Agreement”),
the parties agree that the terms of such restrictive covenant contained in the
Restrictive Covenant Agreement shall apply instead of the corresponding covenant
in this Restricted Stock Agreement.
d.    Electronic Delivery and Signatures. The Employee hereby consents and
agrees to electronic delivery of share(s) of Common Stock, Plan documents, proxy
materials, annual reports and other related documents. The Company has
established procedures for an electronic signature system for delivery and
acceptance of Plan documents (including documents relating to any programs
adopted under the Plan and this Restricted Stock Agreement). The Employee hereby
consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Employee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.
e.    Plan and Prospectus. A copy of the Plan, as well as a prospectus for the
Plan, has been provided to the Employee, and the Employee acknowledges receipt
thereof.
f.    Committee Action. To the extent any provision of this Restricted Stock
Agreement provides authority to the Committee or its delegee to act related to a
non-ministerial matter, only the Committee may act to the extent such provision
applies to an Insider. “Insider” means an individual who is, on the relevant
date, subject to the reporting requirements of Section 16(a) of the Securities
Exchange Act of 1934, as amended.
28.    Clawback Provision. As a condition of receiving the Restricted Stock, the
Employee acknowledges and agrees that the Employee’s rights, payments and
benefits with respect to the Restricted Stock or other cash or property received
with respect to the Restricted Stock shall be


13



--------------------------------------------------------------------------------




subject to such recovery or clawback as may be required pursuant to any
applicable federal or other law or regulation, any applicable listing standard
of any national securities exchange or system on which the Common Stock is then
listed or reported or the terms of the Company’s Incentive Compensation Clawback
Policy or similar policy as may be adopted from time to time by the Board of
Directors or the Committee, which could in certain circumstances require
repayment or forfeiture of the Restricted Stock or any shares of Common Stock or
other cash or property received with respect to the Restricted Stock. Except
where offset of, or recoupment from, incentive compensation covered by Section
409A is prohibited by Section 409A, to the extent allowed by law and as
determined by the Committee, the Employee agrees that such repayment may, in the
discretion of the Committee, be accomplished by withholding of future
compensation to be paid to the Employee by the Company. Any recovery of
incentive compensation covered by Section 409A shall be implemented in a manner
which complies with Section 409A.
The Employee may reject this Restricted Stock Agreement on the internet hosting
website designated by the Company for the Plan during the thirty (30) days
following the Grant Date, in which case this Restricted Stock Agreement shall be
cancelled and forfeited ab initio. If the Employee does not reject this
Restricted Stock Agreement within those thirty (30) days, this Restricted Stock
Agreement shall be deemed accepted by the Employee.


IN WITNESS WHEREOF, this Restricted Stock Agreement has been executed and
delivered by the Company.


CHICO’S FAS, INC.




By:     Molly Langenstein
Title:    Chief Executive Officer and President




14

